                  Case 2:18-ap-01009-VZ                  Doc 29 Filed 11/13/18 Entered 11/13/18 16:27:17             Desc
                                                          Main Document     Page 1 of 7


                       1    LAW OFFICES OF RAYMOND PEREZ
                            Raymond Perez, Bar No. 116087
                       2    8607 Imperial Highway, Suite 100
                            Downey, CA 90242
                       3    Tel: 562-862-9944
                            Fax: 562-862-3169
                       4    Email: rperezlaw.ela@gmail.com

                       5    Attorneys for Debtor/Plaintiff
                            CARLOS GALVAN MARTINEZ
                       6

                       7    BURKE, WILLIAMS & SORENSEN, LLP
                            Richard J. Reynolds, Bar No. 89911
                       8    Rafael R. Garcia-Salgado, Bar No. 283230
                            1851 East First Street, Suite 1550
                       9    Santa Ana, CA 92705-4067
                            Telephone:     949.863.3363
                  10        Facsimile:     949.863.3350
                  11        Attorneys for Creditor
                            TRINITY FINANCIAL SERVICES, LLC
                  12

                  13

                  14
                                                             UNITED STATES BANKRUPTCY COURT
                  15
                                                                  CENTRAL DISTRICT OF CALIFORNIA
                  16
                                                                       LOS ANGELES DIVISION
                  17
                           In re                                                    Case No. 2:17-bk-21970-VZ
                  18
                           CARLOS GALVAN MARTINEZ,                                  Chapter 13
                  19
                                                     Debtor,                        Adversary No. 2:18-ap-01009-VZ
                  20
                           CARLOS GALVAN MARTINEZ,                               STIPULATION BETWEEN CARLOS
                  21                                                             GALVAN MARTINEZ AND TRINITY
                                                     Plaintiff,                  FINANCIAL SERVICES, LLC
                  22                                                             RESOLVING THE ADVERSARY
                           v.                                                    PROCEEDING AND FOR ENTRY OF
                  23                                                             JUDGMENT
                           TRINITY FINANCIAL SERVICES, LLC,
                  24                                                             [PRE-TRIAL CONFERENCE]
                                                     Defendant.
                  25                                                             DATE: January 24, 2019
                                                                                 TIME: 11:00 A.M.
                  26                                                             CTRM: 1368
                  27                 Plaintiff CARLOS GALVAN MARTINEZ (the “Debtor” and/or “Plaintiff”) and
                  28        Defendant TRINITY FINANCIAL SERVICES, LLC (“Trinity,” and collectively with the Debtor,
B URKE , W ILLIAMS &                                                                     STIPULATION RESOLVING ADVERSARY
   S ORENS EN , LLP         IRV #4849-3675-2762 v1
  ATTO RNEY S AT LAW        06836-0097.001
                                                                              -1-        PROCEEDING AND FOR ENTRY OF
     SANTA A NA                                                                          JUDGMENT
                  Case 2:18-ap-01009-VZ               Doc 29 Filed 11/13/18 Entered 11/13/18 16:27:17                Desc
                                                       Main Document     Page 2 of 7


                       1   the “Parties”), by and through their respective attorneys of record, hereby submit the instant
                       2   Stipulation Between the Parties Resolving The Adversary Proceeding and for Entry of Judgment

                       3   (“Stipulation”). In support of the Stipulation, the parties respectfully state to the Court as follows,
                           and request that the Court approve their Stipulation.
                       4
                                                              I. RELEVANT BACKGROUND
                       5
                                    1.        The Debtor is the maker of a Note in favor of original lender National City Bank,
                       6   dated August 8, 2007 in the original principal amount of $58,000 (the “Note”). Trinity is the
                       7   current payee, and holder in due course, of the Note. The Note is secured by a Deed of Trust
                       8   recorded in Los Angeles County on August 14, 2007 as Document Number 20071903303 (the

                       9   “Deed of Trust”) (collectively, with the Note, the “Subject Loan”).
                                    2.        The Debtor filed a voluntary Chapter 13 bankruptcy petition with this Court on or
                  10
                           about September 29, 2017 (the “Petition Date”), initiating the instant case identified as Case
                  11
                           Number 2:17-bk-21970-VZ (the “Main Case”).
                  12
                                    3.        At all relevant times, Plaintiff was the owner of real property located at 4628-4628
                  13       ½ St. Elmo Dr., Los Angeles, CA 90019 (the “Real Property”).
                  14                4.        On November 14, 2017, the Debtor filed his Chapter 13 Plan [Docket No. 17].

                  15                5.        On December 6, 2017, the Debtor filed his Motion to Avoid Junior Lien on
                           Principal Residence (the “Motion”) [Main Case Docket No. 22].
                  16
                                    6.        On December 8, 2017, the Debtor filed his Amended Chapter 13 Plan [Main Case
                  17
                           Docket No. 25].
                  18
                                    7.        On December 20, 2017, the Debtor filed his Notice of Hearing on the Motion
                  19       Main Case [Docket No. 28].
                  20                8.        On January 10, 2018, the Court entered its Order Denying Debtor’s Motion to
                  21       Avoid Junior Lien on Principal Residence [Main Case Docket No. 33].

                  22                9.        On October 1, 2018, Plaintiff filed his Complaint to Avoid Junior Lien on
                           Principal Residence (“Complaint”) and was assigned Adversary Case No. 2:18-bk-01009-VZ.
                  23
                                    10.       On January 16, 2018 the Court issued its Summons to Trinity. The response
                  24
                           deadline to the Complaint was set to February 15, 2018.
                  25                11.       On February 8, 2018, Trinity filed the Joint Stipulation to Extend Deadline to file
                  26       its Answer to March 1, 2018 [Docket No. 4].
                  27                12.       On February 28, 2018, Trinity filed the Joint Stipulation to Extend Deadline to file

                  28       its Answer to March 22, 2018 [Docket No. 8].
B URKE , W ILLIAMS &                                                                   STIPULATION RESOLVING ADVERSARY
   S ORENS EN , LLP        IRV #4849-3675-2762 v1
  ATTO RNEY S AT LAW       06836-0097.001
                                                                             -2-       PROCEEDING AND FOR ENTRY OF
     SANTA A NA                                                                        JUDGMENT
                  Case 2:18-ap-01009-VZ               Doc 29 Filed 11/13/18 Entered 11/13/18 16:27:17                Desc
                                                       Main Document     Page 3 of 7


                       1            13.       On March 6, 2018, Plaintiff filed his Summons Service executed on Trinity
                       2   Financial Services, LLC [Adversary Docket No. 12].

                       3            14.       On March 20, 2018, Trinity filed its Answer to Debtor’s Complaint to Avoid
                           Junior Lien on Principal Residence [Adversary Docket No. 14].
                       4
                                    15.       On March 20, 2018, Trinity filed its Declaration re: Appraiser in Support of
                       5
                           Answer to Debtor’s Complaint to Avoid Junior Lien on Principal Residence [Adversary Docket
                       6   No. 15].
                       7            16.       On March 21, 2018, Plaintiff filed his Status Report [Adversary Docket No. 16].
                       8            17.       On March 21, 2018, Trinity filed its Status Report [Adversary Docket No. 17].

                       9            18.       On May 30, 2018, Plaintiff filed his Status Report [Adversary Docket No. 18].
                                    19.       On June 14, 2018, the Court entered its Status Conference Order [Adversary
                  10
                           Docket No. 21].
                  11
                                    20.       On October 1, 2018, Trinity filed the Joint Stipulation to use of Third Party
                  12
                           Appraiser and to Extend Discovery Deadline, Written Expert Reports Deadline and Supporting
                  13       Declarations Deadline from October 1, 2018 to October 31, 2018 [Adversary Docket No. 23].
                  14                21.       On October 2, 2018, Trinity filed its Notice of Lodgment of Order Granting Joint

                  15       Stipulation to use of Third Party Appraiser and to Extend Discovery Deadline, Written Expert
                           Reports Deadline and Supporting Declarations Deadline from October 1, 2018 to October 31,
                  16
                           2018 [Adversary Docket No. 24].
                  17
                                    22.       On October 4, 2018, the Court entered its Order Granting Stipulation to use of
                  18
                           Third Party Appraiser and to Extend Discovery Deadline, Written Expert Reports Deadline and
                  19       Supporting Declarations Deadline from October 1, 2018 to October 31, 2018 [Adversary Docket
                  20       No. 25].
                  21                23.       On November 2, 2018, Trinity filed its Declaration re: Direct Testimony of Third-

                  22       Party Appraiser Re: Complaint to Avoid Junior Lien On Principal Residence [11 USC Section
                           506(d)] [Adversary Docket No. 27].
                  23
                                    24.       Attorneys for Plaintiff and Trinity have engaged in communication regarding
                  24
                           amicable resolution of this adversary proceeding. Based upon the foregoing, the Parties agree to
                  25       resolve this adversary proceeding and enter judgment based on the terms set forth below.
                  26       ///
                  27       ///

                  28       ///
B URKE , W ILLIAMS &                                                                    STIPULATION RESOLVING ADVERSARY
   S ORENS EN , LLP        IRV #4849-3675-2762 v1
  ATTO RNEY S AT LAW       06836-0097.001
                                                                             -3-        PROCEEDING AND FOR ENTRY OF
     SANTA A NA                                                                         JUDGMENT
Case 2:18-ap-01009-VZ    Doc 29 Filed 11/13/18 Entered 11/13/18 16:27:17   Desc
                          Main Document     Page 4 of 7




               Trinity




               Trinity
                  Case 2:18-ap-01009-VZ             Doc 29 Filed 11/13/18 Entered 11/13/18 16:27:17    Desc
                                                     Main Document     Page 5 of 7


                       1
                           Dated: November 13, 2018                BURKE, WILLIAMS & SORENSEN, LLP
                       2

                       3

                       4
                                                                   By:___________________________________
                       5                                              Rafael R. Garcia-Salgado
                                                                      Richard J. Reynolds
                       6                                              Rafael R. Garcia-Salgado
                                                                      Attorneys for Creditor
                       7                                              TRINITY FINANCIAL SERVICES, LLC
                       8

                       9
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
B URKE , W ILLIAMS &                                                          STIPULATION RESOLVING ADVERSARY
   S ORENS EN , LLP        IRV #4849-3675-2762 v1
  ATTO RNEY S AT LAW       06836-0097.001
                                                                      -5-     PROCEEDING AND FOR ENTRY OF
     SANTA A NA                                                               JUDGMENT
                  Case 2:18-ap-01009-VZ             Doc 29 Filed 11/13/18 Entered 11/13/18 16:27:17              Desc
                                                     Main Document     Page 6 of 7


                       1                            PROOF OF SERVICE OF DOCUMENT
                       2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
                           business address is: 1851 East First Street, Suite 1550, Santa Ana, California 92705-4067
                       3

                       4   A true and correct copy of the foregoing document entitled (specify): STIPULATION
                           BETWEEN PLAINTIFF CARLOS GALVAN MARTINEZ AND TRINITY FINANCIAL
                       5   SERVICES, LLC RESOLVING THE ADVERSARY PROCEEDING AND FOR ENTRY
                           OF JUDGMENT
                       6   will be served or was served (a) on the judge in chambers in the form and manner required by
                           LBR 5005-2(d); and (b) in the manner stated below:
                       7
                           1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                       8   Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
                           court via NEF and hyperlink to the document. On (date) 11/13/18, I checked the CM/ECF docket
                       9   for this bankruptcy case or adversary proceeding and determined that the following persons are
                           on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
                  10       below:

                  11             •   Nancy K Curry (TR) TrusteeECFMail@gmail.com
                                 •   Rafael R Garcia-Salgado rgarcia@bwslaw.com, bantle@bwslaw.com,rjr-
                  12                 nef@bwslaw.com,jgomez@bwslaw.com
                  13             •   Raymond Perez rperezlaw.ela@gmail.com
                                 •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                  14
                                                                                                Service information continued
                  15                                                                        on attached page

                  16       2. SERVED BY UNITED STATES MAIL:
                           On (date) 11/13/18, I served the following persons and/or entities at the last known addresses in
                  17       this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
                           sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
                  18       Listing the judge here constitutes a declaration that mailing to the judge will be completed no
                           later than 24 hours after the document is filed.
                  19
                           Debtor:                                           Judge:
                  20       Carlos Galvan Martinez                            Honorable Vincent P. Zurzolo
                           4628 1/2 St. Elmo Dr                              United States Bankruptcy Court
                  21       Los Angeles, CA 90019                             Central District of California
                                                                             Edward R. Roybal Federal Building and
                  22                                                         Courthouse
                                                                             255 E. Temple Street, Suite 1360
                  23                                                         Los Angeles, CA 90012
                  24                                                                            Service information continued
                                                                                            on attached page
                  25       ///
                  26       ///
                  27       ///
                  28       ///
B URKE , W ILLIAMS &                                                                STIPULATION RESOLVING ADVERSARY
   S ORENS EN , LLP        IRV #4849-3675-2762 v1
  ATTO RNEY S AT LAW       06836-0097.001
                                                                          -6-       PROCEEDING AND FOR ENTRY OF
     SANTA A NA                                                                     JUDGMENT
                  Case 2:18-ap-01009-VZ               Doc 29 Filed 11/13/18 Entered 11/13/18 16:27:17             Desc
                                                       Main Document     Page 7 of 7


                       1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                           TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
                       2   F.R.Civ.P. 5 and/or controlling LBR, on (date)          , I served the following persons and/or
                           entities by personal delivery, overnight mail service, or (for those who consented in writing to
                       3   such service method), by facsimile transmission and/or email as follows. Listing the judge here
                           constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
                       4   completed no later than 24 hours after the document is filed.

                       5
                                                                                                Service information continued
                       6                                                                    on attached page

                       7   I declare under penalty of perjury under the laws of the United States that the foregoing is true
                           and correct.
                       8

                       9   11/13/18                 Bernadette C. Antle
                            Date                       Printed Name                                Signature
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
B URKE , W ILLIAMS &                                                                STIPULATION RESOLVING ADVERSARY
   S ORENS EN , LLP        IRV #4849-3675-2762 v1
  ATTO RNEY S AT LAW       06836-0097.001
                                                                          -7-       PROCEEDING AND FOR ENTRY OF
     SANTA A NA                                                                     JUDGMENT
